Citation Nr: 0021011	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-06 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right finger 
disability.

2.  Entitlement to service connection for a left foot 
disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1988.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1998 
rating decision by the Hartford, Connecticut RO that denied 
service connection for a right finger disability, a left foot 
disability, a back disability and a left knee disability.


FINDINGS OF FACT

1.  The claims for entitlement to service connection for a 
right finger disability, a left foot disability and a back 
disability are not accompanied by any medical evidence to 
support those allegations.

2.  The claims for entitlement to service connection for a 
right finger disability, a left foot disability and a back 
disability are not plausible.

3.  The veteran's claim that he has a left knee disability 
related to military service is accompanied by medical 
evidence to support that allegation.

4.  The claim for entitlement to service connection for a 
left knee disability is plausible.



CONCLUSIONS OF LAW

1.  The claims for entitlement to service connection for a 
right finger disability, a left foot disability and a back 
disability are not well grounded.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  The claim for entitlement to service connection for a 
left knee disability is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Finger, Left Foot and Back

Factual Background

The veteran served on active duty from November 1984 to 
November 1988.  An October 1984 pre-enlistment examination 
report notes a diagnosis of mild, bilateral pes cavus.  No 
complaints or findings related to a right finger disability 
or a back disability were noted.  The veteran was found to be 
physically qualified for service.  An August 1986 service 
medical record notes the veteran was seen after a metal 
object fell on his left foot.  Examination revealed mild 
edema and full range of motion in the left foot.  An x-ray 
report notes no evidence of fracture or dislocation in the 
left foot.  Assessment was contusion.  A January 1988 service 
medical record notes the veteran's complaints of pain in the 
middle of his back following heavy lifting.  Examination 
revealed pain without radiation.  There was no numbness, bony 
tenderness or spasm.  The examiner noted that the alignment 
of the spine was not straight.  Assessment was muscle strain.  
A March 1988 service medical record notes the veteran's 
complaints of low back pain following a five mile run.  The 
veteran reported that he had injured his back, in a different 
area, in January.  Since that time, he had avoided exercise 
in order to let his back heal.  Examination revealed mild 
tenderness in the lumbosacral area and minimal paraspinal 
spasm.  Assessment was mild lumbosacral muscle strain.  
Service medical records dated in May 1988 note that the 
veteran was seen for a possible broken right finger.  The 
veteran reported that he jammed his finger while playing 
ball, then he reduced the dorsal deformity of his distal 
phalanx himself.  Examination revealed reduced range of 
motion and tenderness.  X-rays revealed a normal right fourth 
finger.  The veteran wore a splint for ten days and then was 
seen for a follow up examination.  Examination revealed no 
swelling, warmth, or point tenderness.  There was decreased 
range of motion in flexion and extension.  Assessment was 
strain, resolving.  An October 1988 discharge examination 
report notes no complaints or findings of a right finger 
disability, a left foot disability, or a back disability.  
The veteran was found to be physically qualified for 
separation.

In August 1998, the veteran filed a claim for service 
connection for a right finger disability, a left foot 
disability, and a back disability.

Private treatment records dated in 1999 are negative for 
complaints or findings related to a right finger disability, 
a left foot disability, or a back disability.

The veteran testified during an August 1999 personal hearing 
that he injured his right finger during service.  He stated 
that the finger "bent" and "looked pretty weird."  He 
indicated that he was given a splint for his injured finger.  
The veteran testified that his right finger currently becomes 
very sore during cold weather.

The veteran also testified that he sustained two injuries to 
his left foot during service.  He stated that the first 
injury occurred during basic training when he found it 
"progressively harder and harder to walk without a limp."  
He stated that he was told the injury "was a possible broken 
bone but there's really nothing they can do with a broken 
bone."  The veteran indicated that the injury "seemed like 
it pretty well healed."  In addition, the veteran testified 
that he sustained a crush-type injury to his left foot in 
1986.  He indicated that he was given Motrin and placed on 
light duty for thirty days.  The veteran stated that his left 
foot still bothers him when he wears certain types of shoes.

In addition, the veteran testified that in about September 
1987, he "started getting like a pinched nerve" in his 
back.  Thereafter, when lifting weights, he "kept like 
wrenching [his] back."  He testified that since discharge, 
he has hurt his back at work on several occasions.

At the August 1999 hearing, the veteran submitted duplicate 
copies of his service medical records and copies of his 
service personnel records.

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for a right finger disability, a left foot 
disability and a back disability.

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claims for service connection for a right finger disability, 
a left foot disability and a back disability are not well 
grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy, 
supra.  To be well grounded, a claim must be accompanied by 
supportive evidence, and such evidence must justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359 (1995).  In Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992), the United States Court of Appeals for 
Veterans Claims (Court) noted that, "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability . . 
. In the absence of proof of a present disability there can 
be no valid claim."

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

With regard to the issue of entitlement to service connection 
for a right finger disability, service medical records note a 
diagnosis of resolving right finger strain in May 1988.  Upon 
separation examination in October 1988, no findings of a 
right finger disability were noted.  In addition, the veteran 
has not presented any evidence of a current diagnosis of a 
right finger disability.  Without competent evidence showing 
that the veteran presently experiences disability, his claim 
may not be considered well grounded and therefore must be 
denied.  Brammer, supra.

Turning to the issue of entitlement to service connection for 
a left foot disability, service medical records note that the 
veteran sustained a contusion to his left foot in August 
1986.  Examination at that time revealed full range of 
motion; x-rays were within normal limits.  Upon separation 
examination in October 1988, no residuals of a left foot 
disability were noted.  In addition, the veteran has not 
presented any evidence of a current diagnosis of a left foot 
disability.  Without competent evidence showing that the 
veteran presently experiences disability, his claim may not 
be considered well grounded and therefore must be denied.  
Id.

With regard to the issue of entitlement to service connection 
for a back disability, service medical records note that the 
veteran was seen in January 1988 with complaints of pain in 
his middle back.  Assessment was muscle strain.  Service 
medical records further note that the veteran was seen in 
March 1988 with complaints of low back pain.  Assessment was 
mild lumbosacral muscle strain.  Upon separation examination 
in October 1988, no residuals of a back disability were 
noted.  Furthermore, the veteran has not presented any 
medical evidence of a current diagnosis of a back disability.  
Without competent evidence showing that the veteran presently 
experiences disability related to service, the claim may not 
be considered well grounded and therefore must be denied.  
Id.

The veteran contends that he has a right finger disability, a 
left foot disability and a back disability related to his 
military service.  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Without competent evidence showing that the 
veteran presently experiences disability related to service, 
the claims may not be considered well grounded and therefore 
must be denied.  Brammer, supra.

Left Knee

Factual Background

Service medical records note that the veteran was seen in 
December 1985 with complaints of left knee pain.  The veteran 
reported that he dislocated his left knee playing basketball.  
Examination revealed effusion and full range of motion.  
Assessment was status post subluxation of the left knee.  
Service medical records also note that the veteran was seen 
in June 1988 with complaints of left knee pain and swelling 
after running.  The veteran reported that he had left knee 
pain off and on for the past three years.  Assessment was 
chondromalacia patellae, left knee.

In August 1998, the veteran filed a claim for service 
connection for a left knee disability.  In support of his 
claim, he submitted private treatment records dated in 
February and March 1999, which note the veteran's ongoing 
complaints of left knee pain.  A February 1999 treatment 
record from Ralph J. DePonte, M.D., notes the veteran's 
history of patellofemoral dislocation during service.  
Examination revealed a half-inch atrophy of the quadriceps on 
the left compared to the right.  Examination also revealed 
laxity of the patellofemoral joint, apprehension with lateral 
pressure against the medial aspect of the patella, and some 
crepitus at the end degrees of flexion and extension.  The 
examiner stated, in pertinent part, that x-rays revealed "a 
possible defect in the undersurface of the patella on the 
left which is not present on the right in a similar 
projection.  This may be where the [veteran's] dislocation 
compressed the cartilage."

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for a left knee disability.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or " possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19 (1993).

Service connection may be granted for disability resulting 
from disease on injury incurred or aggravated in service. 38 
U.S.C.A. § 1131.  As explained below, the Board finds that 
the appellant's claim for service connection for a left knee 
disability is well grounded.

In this case, there is competent medical evidence that the 
veteran has a left knee disability at present, and that this 
disability is related to his military service.  In view of 
this evidence, it may at least be said that the veteran has 
presented a plausible claim for service connection.  
Accordingly, the Board concludes that the veteran's claim for 
service connection is well grounded.  Caluza, supra.  
However, for the reasons set forth in the remand below, 
additional development is warranted in compliance with VA's 
duty to assist the veteran with this well-grounded claim. 38 
U.S.C.A. § 5107(a) (1999).


ORDER

Entitlement to service connection for a right finger 
disability is denied.

Entitlement to service connection for a left foot disability 
is denied.

Entitlement to service connection for a back disability is 
denied.

The claim of entitlement to service connection for a left 
knee disability is well grounded.  To this extent only, the 
appeal is granted.



REMAND

Because the claim of entitlement to service connection for a 
left knee disability is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In reviewing the record, including an August 1999 hearing 
transcript, the Board notes that the veteran has alleged that 
he asked his private physician, Dr. Marsh, about his left 
knee disability a year or two after discharge.  The Board 
notes that the treatment reports from the years immediately 
following the veteran's discharge from service in 1988 were 
never requested and are not incorporated in the available 
record.  Such treatment reports are pertinent to the 
resolution of the issue on appeal.

The Board notes that fulfillment of the statutory duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  The duty to assist requires that VA 
base disability determinations upon the most complete 
evaluation of the claimant's condition that can feasibly be 
constructed and obtaining opinion's regarding whether current 
disability may be related to service.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) and Moore v. Derwinski, 
1 Vet. App. 401 (1991).  Under the circumstances of this 
case, further development is required to ascertain the nature 
and etiology of the veteran's left knee disability.

The case is consequently REMANDED for the following action:

1.  After obtaining the necessary 
releases, the RO should contact Dr. Marsh 
and request copies of all medical records 
concerned with treatment of the veteran 
for the years immediately following his 
discharge from service in 1988.  Any 
records obtained by the RO should be 
associated with the veteran's claims 
folder.

2.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder and a copy of this Remand must be 
made available to the examiner prior to 
the examination so that the pertinent 
aspects of the veteran's medical history 
may be reviewed.  All indicated special 
tests should be completed.  The 
examiner's report should describe in 
detail the veteran's current symptoms in 
the left knee, as well as pertinent 
clinical and laboratory findings and 
diagnoses of any disorder found to be 
present in the left knee.  The examiner 
should be asked specifically to consider 
whether it is at least as likely as not 
that any left knee disorder found to be 
present is related to the to the left 
knee symptoms noted in service.  The 
opinion should be supported by reference 
to pertinent evidence in the claims file.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
claim continues to be denied, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative should be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 



